Citation Nr: 0841431	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  04-44 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 
percent for left shoulder arthritis with a history of 
instability and dislocation (minor).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for spondylolysis with 
anterolisthesis, L1-S1, claimed as a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  In that decision, the RO (1) granted 
service connection for PTSD and assigned a 10 percent 
evaluation effective August 6, 2003; (2) granted service 
connection for left shoulder arthritis with a history of 
instability and dislocation (minor) and assigned a 10 percent 
evaluation effective August 6, 2003; (3) denied service 
connection for hypertension; and (4) denied service 
connection for spondylolysis with anterolisthesis, L1-S1, 
claimed as a low back condition.

In a May 2008 rating decision, the RO revised the effective 
date for the grant of service connection for PTSD to December 
29, 2003, the date of receipt of the veteran's claim.  

In a May 2008 supplemental statement of the case, the RO 
granted an increased 30 percent evaluation for PTSD effective 
December 29, 2003, and granted an increased 20 percent 
evaluation for left shoulder arthritis with a history of 
instability and dislocation (minor), effective August 6, 
2003.


The issue of entitlement to service connection for 
spondylolysis with anterolisthesis, L1-S1, claimed as a low 
back condition, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In the veteran's November 2004 VA Form 9, he appears to be 
raising the issue of service connection for hypertension as 
secondary to service-connected PTSD.  As secondary service 
connection has not been adjudicated by the RO, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD symptoms are shown to result in 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as restricted affect, 
irritability, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  The veteran has 125 degrees forward flexion and 120 
degrees abduction in the left shoulder, limited by pain.  
Left shoulder arthritis with a history of instability and 
dislocation does not result in limitation of the minor arm to 
25 degrees to the side; intermediate or unfavorable ankylosis 
of the scapulohumeral articulation of the shoulder; or 
fibrous union of the minor arm.

3.  The evidence is clear and unmistakable that the veteran's 
hypertension both preexisted service and was not aggravated 
therein; the veteran's current hypertension is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, 
Diagnostic Code 9411 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for left shoulder arthritis with a history of instability and 
dislocation (minor) have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Code 5202 (2008).

3.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a January 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his service connection 
claims, evidence VA would reasonably seek to obtain, and 
information and evidence for which the veteran was 
responsible.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date as required in all claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) in Dingess, also stated that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  In any event, such 
notice was provided as to all of the issues on appeal.  This 
notice was not received prior to the initial rating decision.  
Despite the inadequate timing of this notice, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO cured any VCAA notice deficiency by issuing corrective 
notice in March 2006.  The RO readjudicated the case in a May 
2008 supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  

The veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

As final matter, the Board has considered the recent decision 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
this case, in part, pertains to the requirements of 38 
U.S.C.A. § 5103(a) for increased evaluation claims other than 
those based on initial evaluations.  Here, the higher 
evaluation claims all involve initial evaluations, and as 
previously noted, the Court in Dingess held that in such 
cases section 5103(a) notice is not required, because the 
purpose that the notice was intended to serve has been 
fulfilled.

B.  Law-Initial Ratings 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are for consideration; 
however, the evidence of record does not establish distinct 
time periods where the veteran's service-connected 
disabilities result in symptoms that would warrant different 
ratings.

1.  PTSD

The veteran is currently assigned a 30 percent evaluation for 
PTSD under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  A 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); See also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF scores from 71 to 80 reflect 
transient symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  GAF scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  GAF scores ranging from 31 to 
40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed patient who avoids friends, 
neglects family, and is unable to do work).  Id.  

During an April 2004 VA examination, the veteran reported 
that had been married for 27 years.  He recently returned to 
work as a heavy equipment operator and supervisor of a 
construction crew.  He was taking Paxil for PTSD, and stated 
that the medication had improved his symptoms.  He stated 
that before, he could not even be around his friends.  The 
veteran reported having an occasional beer with friends.  A 
mental status examination shows that the veteran was casually 
dressed and well-kept.  His thoughts were goal directed and 
his speech was normal.  He did not endorse psychotic 
features, suicidal ideation, homicidal ideation, panic 
attacks, or difficulty with impulse control.  Long-term 
memory was intact.  He endorsed a history of obsessive 
behavior, checking to make sure things were unplugged and 
doors were locked; but this was noted to have improved with 
medication.  The veteran did not endorse symptoms of 
depression at the time of examination; however, a review of 
the claims file indicated recent symptoms of depression.  The 
veteran had difficulty with sleep and endorsed irritability.  
The examiner assessed the veteran with a GAF score of 85-90, 
stating that the veteran would be expected to experience mild 
if any notable impact on social and occupational functioning 
secondary to PTSD symptoms.  

VA treatment records show that the veteran has been followed 
at VA for PTSD and major depressive disorder.  (See VA 
Treatment Records December 2003 to May 2008.)  He is treated 
with medication and attends weekly group therapy.  He has 
also attended an anger management group.  VA treatment 
records reflect symptoms of depression, anxiety, restricted 
affect, irritability and anger, and difficulties with sleep.  
The veteran has had some difficulties at work due to 
arguments or anger outbursts.  VA mental status examinations 
show that the veteran's mood was fair to poor, affect was 
restricted, speech was within normal limits, memory was 
intact, and thought processes were organized.  The veteran 
did not evidence suicidal ideation, homicidal ideation, or 
delusions.  Insight was limited to good and judgment was fair 
to good.  Treatment reports dated in 2004 note a diagnosis of 
obsessive compulsive disorder.  A July 2004 treatment note 
shows that the veteran had a GAF of 60.  VA treatment records 
dated in 2007 and 2008 reflect GAF scores of 55.   

The Board finds that the veteran is entitled to a 50 percent 
evaluation for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).  The veteran's PTSD symptoms are shown to result 
in occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
restricted affect; irritability; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

VA treatment records indicate that the veteran's irritability 
and anger outbursts have had some affect on his marital 
relationship and on his work productivity.  The veteran has 
been diagnosed with major depressive disorder.  VA group 
therapy notes reflect symptoms of depression, anxiety, and 
flattened affect.  Although the April 2004 VA examination 
reflects a GAF score of 85-90, indicating only mild PTSD 
symptoms; the majority of the veteran's GAF scores shown in 
VA treatment records are at 55.  The veteran's GAF score of 
55 reflects moderate symptoms or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  DSM-IV at 46-
47.  The Board finds that the GAF score of 55 more accurately 
represents his current level of disability as shown in VA 
treatment records dating from December 2003 to May 2008.  The 
Board further finds that the veteran's GAF score is 
consistent with a 50 percent evaluation for PTSD.  

The Board finds that a higher 70 percent evaluation is not 
warranted, where the veteran's PTSD does not result in 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  
Mental status examinations do not reflect deficiencies in the 
veteran's judgment or thinking.  Medical evidence of record 
does not reflect symptoms described for a 70 percent 
evaluation.  VA treatment reports show that the veteran's 
speech was within normal limits.  Although the veteran was 
noted to have some obsessional rituals shown in 2004 VA 
treatment records, the April 2004 VA examiner indicated that 
this had improved with medication.  More recent VA treatment 
records do not reflect any current obsessions.  Medical 
evidence of record does not reflect impaired impulse control, 
spatial disorientation, or neglect of personal appearance.  
The veteran has symptoms of anxiety and depression, but it is 
not shown to affect the veteran's ability to function 
independently, appropriately, and effectively.  The veteran 
has had difficulties in maintaining effective relationships; 
but does not have an inability to establish and maintain 
effective relationships.  On the contrary, the April 2004 VA 
examination shows that the veteran had some friends and was 
in a 27-year marital relationship.  The veteran has had some 
difficulty in adapting to stressful circumstances as 
indicated by his anger outbursts and irritability.  The Board 
finds, however, that the veteran's overall disability picture 
is most consistent with a 50 percent rating for PTSD.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).



2.  Left Shoulder

The veteran was assigned a 20 percent evaluation under 
Diagnostic Codes 5010-5201.  See 38 C.F.R. § 4.27 (2008) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  Arthritis due to 
trauma is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2008).  Degenerative arthritis 
is rated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2008).  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation is assigned 
with x-ray evidence of involvement of two or more major 
joints; a 20 percent rating is assigned with x- ray evidence 
of involvement of two or more major joints with occasional 
incapacitating exacerbations.  Id.   

The veteran is service-connected for his left (minor) 
shoulder.  

Diagnostic Code 5200 assigns a 20 percent evaluation for 
favorable ankylosis of the scapulohumeral articulation of the 
minor arm with abduction 60 degrees, where the individual can 
reach his mouth and head; a 30 percent evaluation for 
intermediate ankylosis of the minor arm between favorable and 
unfavorable; and a 40 percent evaluation for unfavorable 
ankylosis of the minor arm with abduction limited to 25 
degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2008).

Limitation of motion for the shoulder in this case may be 
rated under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a 
(2008).  Diagnostic Code 5201 assigns a 20 percent evaluation 
for limitation of motion of the minor arm to shoulder level, 
and a 30 percent evaluation for limitation of the minor arm 
to 25 degrees to the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2008); See also 38 C.F.R. § 4.71a Plate I (2008).

Diagnostic Code 5202, for impairment of the humerus, assigns 
a 20 percent evaluation for malunion of the minor arm with 
moderate deformity, and a 20 percent evaluation for malunion 
of the minor arm with marked deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2008).  Diagnostic Code 5202 also 
contemplates recurrent dislocation of the humerus at the 
scapulohumeral joint.  Id.  A 20 percent evaluation is 
assigned with infrequent episodes of dislocation, and 
guarding of movement only at the shoulder level for the minor 
arm.  Id.  A 20 percent evaluation is assigned with frequent 
episodes of dislocation and guarding of all arm movements of 
the minor arm.  Id.  Diagnostic Code 5202 assigns a 40 
percent evaluation for fibrous union of the minor arm; a 50 
percent evaluation for nonunion (false flail joint) of the 
minor arm; and a 70 percent evaluation for loss of head of 
(flail shoulder) for the minor arm.  Id.

Diagnostic Code 5203 contemplates impairment of the clavicle 
or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2008).  
A 20 percent evaluation is assigned for nonunion of the 
clavicle or scapula with loose movement, or for dislocation 
of the clavicle or scapula.  Id.  A 20 percent evaluation is 
the maximum available under Diagnostic Code 5203.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2008).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2008).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

An April 2004 VA examination included a review of the claims 
file and computerized VA treatment records.  The veteran had 
a history of multiple dislocations.  In 1989, the veteran had 
a screw placed in the acromion to stabilize the shoulder.  
The veteran reported having pain, weakness, and fatigability 
in the left shoulder, but denied stiffness, swelling, and 
instability.  He took Aleve and Motrin for pain.  He stated 
that he had not had any dislocations of the shoulder since 
his 1989 surgery.  The veteran reported having flare-ups of 
pain 2 to 3 times a week.  He stated that flare-ups were 
precipitated by repetitive motion such as lifting overhead 
more than two times.  

On objective examination, using a goniometer, the veteran had 
125 degrees forward flexion; 120 degrees abduction; 45 
degrees internal rotation; and 45 degrees external rotation 
in the left shoulder.  There was no painful arc of motion, 
but progressive, increased pain limited range of motion.  
There was no acromioclavicular joint tenderness, no biceps 
tenderness, and no left shoulder atrophy.  There was mild 
left shoulder crepitus with motion.  There was no edema, 
effusion, redness, heat, guarding, or spasm of the left 
shoulder.  The veteran had 5-/5 left shoulder abduction, but 
otherwise the veteran had 5/5 (normal muscle strength) with 
all shoulder movement.  There was no evidence of motor or 
sensory deficit in the extremities on neurological 
examination.  X-rays of the left shoulder showed a metallic 
screw present in the inferior portion of the glenoid and mild 
to moderate arthritis involving the left shoulder joint.  The 
shoulder was not dislocated.  The examiner stated that the 
veteran was still able to work as a construction 
supervisor/heavy equipment operator although the veteran 
stated that he could no longer work the excavator machine due 
to left shoulder pain.  He had difficulty with repetitive 
reaching and repetitive lifting overhead.  

May 2005 VA x-rays reflect degenerative changes at the 
acromioclavicular joint and a spur at the lower margin of the 
head of the humerus, consistent with degenerative changes.  
The veteran had a lag screw in the anterior lip of the lower 
part of the glenoid; there was slight irregularity of the 
margin of the glenoid where the tip of the screw ended.  VA 
treatment records dated from 2006 to 2008 reflect increasing 
pain in the left shoulder, with degenerative changes of the 
glenoid and acromioclavicular joints.  

The veteran is currently in receipt of a 20 percent 
evaluation for left shoulder arthritis with a history of 
instability and dislocation (minor) under Diagnostic Code 
5201.  The veteran's left shoulder disability is not shown to 
result in limitation of the minor arm to 25 degrees to the 
side to warrant a higher 30 percent evaluation under 
Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2008).  During the April 2004 VA examination, the 
veteran had 125 degrees forward flexion and 120 degrees 
abduction in the left shoulder, limited by pain.  The veteran 
was noted to have flare-ups with reaching or repetitive 
lifting overhead.  The record does not show that motion was 
limited to midway between the side and shoulder level, even 
with consideration of functional loss due to pain.  Thus, the 
Board finds that an evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5201.

The Board has considered whether a higher evaluation is 
available under other provisions of the Diagnostic Code.  The 
veteran is not shown to have intermediate or unfavorable 
ankylosis of the scapulohumeral articulation of the left 
shoulder to warrant a higher rating under Diagnostic Code 
5200.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2008).  
The veteran is not shown to have fibrous union of the minor 
arm to warrant a higher evaluation under Diagnostic Code 
5202.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2008).  
An evaluation in excess of 20 percent is not available under 
Diagnostic Code 5203 for impairment of the clavicle or 
scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2008).  
In light of the foregoing, the Board finds that an evaluation 
in excess of 20 percent for left shoulder arthritis with a 
history of instability and dislocation is not warranted.

C.  Law-Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports,"  38 C.F.R. § 3.304(b), and 
that "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions." Id. at (b)(1).

Previously, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to 
these developments, it is now clear that in order to rebut 
the presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
See 38 C.F.R. § 3.304 (b) (2008).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 
(July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 
2003, and the recent regulatory amendment, VA had the burden 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability pre- 
existed service.  If VA met this burden, however, it then had 
the burden to rebut the presumption by a preponderance of the 
evidence (a lower standard) that the pre-existing disorder 
was not aggravated by service.  Now, VA must also show by 
clear and unmistakable evidence that the pre-existing 
disorder was not aggravated during service (a higher 
standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306 (2008).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare- ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse." Webster's 
II New College Dictionary (1999).  Thus, after determining 
whether there is clear and unmistakable evidence that the 
veteran's hypertension preexisted service, the Board will 
then determine whether there is clear and unmistakable 
evidence that the preexisting hypertension was not "made 
worse" or aggravated in service such that the presumption of 
soundness has been rebutted.

1.  Hypertension

Service treatment records include an April 1968 pre-induction 
examination.  The veteran had a blood pressure reading of 
184/90 at that time.  However, a two day blood pressure check 
was noted to be acceptable; a three day blood pressure check 
was noted to be okay.  On the pre-induction Report of Medical 
History, the veteran gave a history of pain in his chest with 
tachycardia.  

A December 1970 clinical treatment note shows that the 
veteran was seen in regard to a food handler's physical 
examination a few days prior.  At that time, it was learned 
that the veteran had elevated blood pressure evaluations 
prior to entry into service.  The veteran's blood pressure 
was slightly elevated at the time of the food handler's 
physical examination.  Readings taken for the previous two 
days remained elevated.  Readings were as follows: 146/94, 
144/110 and 142/102, 146/96.  On further consultation, it was 
noted that the veteran had high blood pressure readings for 
the last two years.  The veteran had not been worked-up and 
did not take medications for high blood pressure.  At that 
time, the veteran had blood pressure readings of 142/100 and 
140/102.  He was diagnosed with labile hypertension, and was 
told to return in one week for evaluation, results of tests, 
and possible IVP..  

A January 1971 hypertension clinic note shows that the 
veteran had a history of hypertension for at least two years.  
He was referred for evaluation of possible hypertension.  The 
consultation report shows that the veteran's blood pressure 
was first noted to be elevated on his induction physical, at 
which time it was 150/90.  This was the first time that the 
veteran was told that his blood pressure was high.  On a food 
handler's physical examination, his blood pressure was found 
to be 140/100.  Repeat determinations had varied between 
normotensive and hypertensive ranges.  A physical examination 
was completed.  The veteran's blood pressure was 130/88 at 
the time of examination.  With stress, his blood pressure 
rose to 140/100.  The veteran was diagnosed with intermittent 
diastolic hypertension.  A comment shows that it was felt 
that the veteran had intermittent diastolic or "labile" 
hypertension which was not clinically disqualifying.  Semi-
annual blood pressure determinations were recommended.  It 
was felt that a complete hypertensive work-up was not 
indicated at that time.  

The veteran was seen in March 1972 for elevated blood 
pressure.  

An August 1972 separation examination shows that the veteran 
had a blood pressure reading of 136/88, noted to be mildly 
elevated.  The veteran noted that he was seen at the USAF 
hospital in February 1972 for high blood pressure.  

Private treatment records dated from 1995 to 2002 and VA 
treatment records dated from 2003 to 2008 reflect current 
treatment for hypertension.    

An April 2004 VA examination included a review of the claims 
file.  The examiner detailed findings from service treatment 
records.  The veteran reported that in August 1968, his blood 
pressure was high, but the Navy decided to take him anyway.  
The examiner noted that the April 1968 pre-induction history 
and physical showed a high blood pressure of 150/90.  The 
veteran was evaluated in service for persistent high blood 
pressure.  The veteran reported that after his discharge, he 
was not treated with blood pressure medications until 
approximately ten years earlier.  He took hydrochlorothiazide 
for hypertension.  On examination, he had blood pressure 
readings of 144/82, 145/84, and 144/93.  The veteran was 
diagnosed with hypertension.

The examiner stated that it is apparent from the veteran's 
history and it was confirmed by the records on file that the 
veteran had hypertension at the time of his induction 
physical.  The examiner stated that within several weeks, at 
the time of his food handler physical, his blood pressure was 
even more dramatically elevated with a diastolic blood 
pressure over 100.  The examiner stated that the veteran had 
at least labile hypertension before his induction into the 
Navy, and it appears that this continued throughout his 
tenure in the Navy.  The veteran did not require medications 
while in the Navy.  He did not start taking medication for 
his blood pressure until approximately 10 years ago.  The 
examiner stated that there was nothing in the history that 
would indicate anything in the Navy would have pre-disposed 
the veteran to high blood pressure.  Since it was a pre-
existing condition, the examiner opined that it was less 
likely than not that the veteran's hypertension was caused by 
or aggravated by his service in the military. 

The Board finds that the presumption of soundness with regard 
to the hypertension has been rebutted by clear and 
unmistakable evidence.  Service treatment records show the 
veteran had elevated blood pressure readings in April 1968, 
prior to his induction into the Navy.  Service treatment 
records note that the veteran was first found to have 
elevated blood pressures at the time of his induction 
physical.  

The April 2004 VA examiner incorrectly noted that the 
veteran's food handler's physical was several weeks after his 
induction.  Nonetheless, the Board finds that the VA 
examiner's opinion is still probative.  The VA examination 
report included a description of the veteran's history as 
shown in service treatment records, including findings from 
the December 1970 consultation for hypertension.  The 
examiner stated that the veteran had at least labile 
hypertension before his induction into the Navy.  This 
opinion was based on findings from the veteran's pre-
induction examination report.  The Board finds that the 
opinion is adequately supported by findings from the 
veteran's April 1968 pre-induction examination discussed 
above.  Therefore, the Board finds by clear and unmistakable 
evidence, that the veteran's hypertension pre-existed 
service.  

The April 2004 VA examiner stated that it was less likely 
than not that the veteran's pre-existing hypertension was 
caused by or aggravated by his service in the military.  
According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  The Board 
finds that the April 2004 VA medical opinion provides a 
probative analysis of the etiology of the veteran's 
hypertension.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The VA examiner clearly opined that hypertension 
pre-existed service, and was not aggravated by service.  The 
examiner based his opinion on a review of the claims file and 
provided a rationale for his opinion supported by objective 
medical evidence provided in the record.  

Based on the foregoing, the Board finds that the record on 
appeal contains clear and unmistakable evidence that the 
veteran had hypertension which pre-existed service.  See 
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  The April 
2004 VA opinion provides clear and unmistakable evidence that 
hypertension was not aggravated by service.  38 U.S.C.A. § 
1111; see also VAOPGCPREC 03-2003 (July 16, 2003).  The Board 
finds further that a discussion of whether the presumption of 
aggravation has been rebutted in this case under the 
provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is 
unnecessary as the Board has found by clear and unmistakable 
evidence that the veteran's hypertension was not aggravated 
by service in order to reach the conclusions as set forth 
above regarding the presumption of soundness.  VA's General 
Counsel found that such a finding would necessarily be 
sufficient to rebut the presumption of aggravation under 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  Id.  The veteran 
has not provided any post-service medical evidence indicating 
that hypertension was either incurred in or permanently 
aggravated in service.  Therefore, based on foregoing, the 
Board finds that service connection for hypertension is not 
warranted.  

D.  Conclusion

The Board concludes that the evidence supports a 50 percent 
rating for PTSD.  The preponderance of the evidence is 
against the claim for a higher rating evaluation for left 
shoulder arthritis with a history of instability and 
dislocation.  The evidence is clear and unmistakable that 
hypertension preexisted service and was not aggravated 
therein.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the veteran has 
hypertension etiologically related to active service.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

A 50 percent rating, but no more, is granted for PTSD subject 
to the law and regulations governing the payment of monetary 
benefits. 

An initial evaluation for left shoulder arthritis with a 
history of instability and dislocation (minor), in excess of 
20 percent is denied.

Service connection for hypertension is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.

The veteran has not yet been afforded a VA examination to 
address the issue of service connection for spondylolysis 
with anterolisthesis, L1-S1, claimed as a low back condition.  
Service medical records show that the veteran had a history 
of back pain prior to service.  He was seen for low back pain 
reportedly related to a pre-service injury while in service.  
In light of the foregoing, the Board finds that a VA 
examination is necessary to determine whether a current low 
back disability was incurred in or aggravated in service.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine whether a 
currently identified low back 
disability is related to service.  The 
claims folder should be made available 
to the examiner for review. The 
examiner should review the entire 
claims file, to include service 
treatment records and VA and private 
treatment reports.  The examiner should 
identify any current back disabilities 
and state:

(A) Whether it is at least as likely as 
not that such disability was incurred 
in service;

(B) Whether it is at least as likely as 
not that a low back disability 
preexisted the veteran's military 
service;

(C) Whether it is at least as likely as 
not that any back disability determined 
to have preexisted service, was 
permanently aggravated by service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The term "aggravation" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which 
resolve with return to the baseline 
level of disability.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.

2. When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence. If the benefit sought is not 
granted, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


